Name: 81/466/EEC: Commission Decision of 27 April 1981 authorizing Ireland not to apply Community treatment to footwear with outer soles and uppers of rubber or artificial plastic material originating in Taiwan (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-04

 Avis juridique important|31981D046681/466/EEC: Commission Decision of 27 April 1981 authorizing Ireland not to apply Community treatment to footwear with outer soles and uppers of rubber or artificial plastic material originating in Taiwan (Only the English text is authentic) Official Journal L 183 , 04/07/1981 P. 0035****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 27 APRIL 1981 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR WITH OUTER SOLES AND UPPERS OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL ORIGINATING IN TAIWAN ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/466/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 15 APRIL 1981 , A REQUEST WAS MADE , UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO FOOTWEAR WITH OUTER SOLES AND UPPERS OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL FALLING WITHIN HEADING NO 64.01 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN IRELAND THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT TO AN ANNUAL QUOTA OF 17 000 PAIRS WHICH IS ALREADY WHOLLY TAKEN UP ; WHEREAS THE IMPORTS IN FREE CIRCULATION ROSE TO 21 107 PIECES , THAT IS BY 124.2 % IN COMPARISON TO THE QUOTA , AND THIS HAS CAUSED SERIOUS ECONOMIC DIFFICULTIES ; WHEREAS DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 191 952 PAIRS IN 1979 TO 336 772 PAIRS DURING THE FIRST 10 MONTHS OF 1980 ; WHEREAS IMPORTS ORIGINATING IN THE COMMUNITY HAVE INCREASED FROM 1 737 734 PAIRS IN 1979 TO 1 557 370 PAIRS DURING THE FIRST 10 MONTHS OF 1980 ; WHEREAS THE IMPORTS OF THE FOOTWEAR IN QUESTION ARE IN DIRECT COMPETITION WITH FOOTWEAR WITH OUTER SOLES OF LEATHER PRODUCED IN IRELAND AND , FOR CERTAIN TYPES ( SANDALS AND LIGHT SHOES ), CONSTITUTE A VERY COMPETITIVE SUBSTITUTE PRODUCT ; WHEREAS IT IS RECOGNIZED THAT THE LEATHER FOOTWEAR SECTOR IN THE COMMUNITY IS CURRENTLY EXPERIENCING SERIOUS ECONOMIC AND SOCIAL PROBLEMS ; WHEREAS , WITH REGARD TO THE SITUATION OF THE LEATHER SHOE INDUSTRY , THE INFORMATION RECEIVED BY THE COMMISSION SHOWS THAT OUTPUT WAS 3 818 000 PAIRS IN THE FIRST NINE MONTHS OF 1979 AND 3 265 000 PAIRS IN THE FIRST NINE MONTHS OF 1980 ; WHEREAS ITS SHARE OF THE MARKET HAS FALLEN FROM 52 % IN 1973 TO 16 % IN 1980 AND ITS CONSUMPTION WAS 9 795 000 PAIRS IN 1979 AND 9 161 000 PAIRS IN 1980 ; WHEREAS , SINCE THE BEGINNING OF THE YEAR , THERE HAVE BEEN IMPORTS INTO IRELAND OF FOOTWEAR WITH OUTER SOLES OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL ORIGINATING IN TAIWAN AND PUT INTO FREE CIRCULATION IN OTHER MEMBER STATES ; WHEREAS DOMESTIC PRICES HAVE BEEN DEPRESSED AND PROVIDE A REASONABLE PROFIT ; WHEREAS THE INDUSTRY CONCERNED HAS CONSEQUENTLY SUFFERED A FALL IN PROFITS ; WHEREAS THERE HAVE BEEN REDUNDANCIES , AND SHORT-TIME WORKING HAS INCREASED CONSIDERABLY IN THE FOOTWEAR SECTOR ; WHEREAS , HOWEVER , ANY UNCONTROLLED DEVELOPMENT OF THESE IMPORTS MIGHT LEAD TO ECONOMIC DIFFICULTIES FOR THE ABOVEMENTIONED INDUSTRY ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // 64.01 ( NIMEXE CODES : 64.01-21 , 25 , 29 , 61 , 63 , 65 , 69 ) // FOOTWEAR WITH OUTER SOLES AND UPPERS OF RUBBER OR ARTIFICIAL PLASTIC MATERIAL // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 27 APRIL 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT